[ex103finesofferletter001.jpg]
EXHIBIT 10.3 May 4, 2017 By E-Mail and Regular Mail Mr. Robert Fines 2305
English Village Lane Mountain Brook Al 35223 Re: Offer of Employment Dear Bob:
On behalf of Federal Signal Corporation (the “Company”), it is with great
pleasure that I present you with the following offer of employment in the
position of Vice President and General Manager for the group of businesses
within the corporate family of Truck Bodies & Equipment International, Inc.
(“TBEI”). You will report to Jennifer Sherman, Chief Executive Officer of the
Company. We are delighted to welcome you to Federal Signal and we look forward
to the addition of your expertise to our executive leadership team. This offer
is contingent upon the closing of the transaction contemplated in the Stock
Purchase Agreement (the “Agreement”) between the Company and GenNx/TBEI
Holdings, LLC, pursuant to which the Company has agreed to acquire all the
outstanding shares of capital stock of GenNx/TBEI Intermediate Co., a Delaware
corporation (“Target”), on the terms and conditions set forth in the Agreement
(the “Transaction”). In the event the Transaction does not close, this offer is
null and void and shall be of no force or effect. The precise terms of our offer
are as follows: 1. Start Date. Your employment with the Company will begin upon
the closing of the Transaction (the “Start Date”). 2. Duties. You shall perform
such duties and responsibilities as are assigned or delegated to you from time
to time by the Company’s Chief Executive Officer in her discretion. 3. Base
Salary. Your annual base salary will be $400,000 per year, less taxes and
withholdings, and will be paid on a semi-monthly basis, unless a more frequent
pay period is required by applicable state law. Your annual base salary will
remain unchanged during the first three years of your employment with the
Company, provided you remain an employee of the Company (or a subsidiary of the
Company) in good standing, as determined by the Company, in the same or
substantially similar role. Nothing in this paragraph or offer letter alters the
at-will nature of your employment.



--------------------------------------------------------------------------------



 
[ex103finesofferletter002.jpg]
Mr. Robert Fines May 4, 2017 Page 2 of 6 4. Annual Incentive Bonus. a. You shall
continue to be eligible to earn an annual cash bonus at the conclusion of TBEI’s
current fiscal year on September 30, 2017, under and pursuant to the current
terms of your Fiscal Year 2017 Bonus Plan with TBEI as set forth in the letter
to you from Tina Albright dated November 21, 2016. The bonus payment, if any,
will not be made until after the Company’s receipt of audited financials and
shall occur and no later than March 15, 2018. b. A partial-year bonus
opportunity valued at target at $40,000, less taxes and withholdings, will be
defined to cover the period from October 1, 2017, to December 31, 2017, which is
the end of the Company’s fiscal year. This bonus will be determined by TBEI’s
performance against a financial performance target represented by an earnings
metric (e.g., EBITDA, operating income). The Company will work with you in good
faith to establish the performance targets. The Company and the Compensation and
Benefits Committee of its Board of Directors (“CBC”) retains final discretion to
establish the precise terms of your partial-year bonus opportunity and
applicable financial performance targets. In addition to satisfying applicable
performance targets, you must be employed by the Company (or one of its
subsidiaries) through the date on which the partial-year bonus is paid to earn
and receive the partial-year bonus. The partial-year bonus will be paid in a
lump sum no later than March 15, 2018. c. Effective January 1, 2018, you will be
eligible to earn an annual cash incentive bonus, which is paid through the STIP
in accordance with its terms. In your current position, your target bonus shall
be 50% of your annual base salary (i.e., $200,000) with a maximum bonus
opportunity of 100% of your annual base salary (i.e., $400,000). The STIP is
designed to reward and motivate outstanding performance and is currently based
on achievement of annual Company and individual objectives, weighted at 70% and
30% of the bonus opportunity respectively, the precise terms of which are
determined in the discretion of the Company’s executive leadership team and the
CBC. Generally speaking, for 2018, the Company-based financial objectives shall
be determined by: (i) TBEI’s performance relative to financial performance
targets represented by an earnings metric (e.g., EBITDA, operating income)
established in the Company’s 2018 Annual Operating Plan (“2018 AOP”) (60% of the
bonus opportunity); and (ii) the Company’s performance relative to financial
performance targets established in the 2018 AOP (10% of the bonus opportunity).
As stated, the remaining portion of the bonus opportunity will be determined by
your individual performance against individual objectives established by the
Company for 2018 in its discretion (30% of the bonus opportunity). In addition
to satisfying applicable objectives, you must be employed by the Company on the
date bonuses are paid to earn a bonus under the STIP. Bonus determinations and
payments are subject to the discretion and approval of the Company’s executive
leadership team and the CBC and generally occur in March of the calendar year
following the calendar year to which the bonus applies.



--------------------------------------------------------------------------------



 
[ex103finesofferletter003.jpg]
Mr. Robert Fines May 4, 2017 Page 3 of 6 d. Your eligibility for an annual cash
incentive bonus under the STIP in subsequent calendar years will be communicated
to you in writing when such determinations are made by the Company in its
discretion. 5. Long-Term Equity Incentive Awards. a. On or near the date the
Transaction closes, you will receive an initial grant of performance share units
(“PSUs”) under and pursuant to the Company’s 2015 Executive Incentive
Compensation Plan (“2015 EICP”). These PSUs will be subject to the terms of the
2015 EICP and an award agreement including a performance and vesting period
commencing at the beginning of the first quarterly period following the date on
which the Transaction closes and ending three years later (“Performance
Period”). At grant, the number of PSUs you will receive will be determined by
dividing $750,000 by the closing stock price of a share of Company stock on the
effective date of grant. The number of PSUs earned, if any, shall be based on
TBEI’s performance against cumulative financial performance targets represented
by an earnings metric (e.g., EBITDA, operating income) over the Performance
Period, subject to adjustment for items that are not indicative of ongoing
results such as extraordinary or non-recurring items, in the discretion of the
CBC. The performance targets shall be determined by the CBC in its discretion.
Attainment of 80% of the cumulative target will result in payout of 50% of the
target PSUs, attainment of 100% of the cumulative target will result in payout
of 100% of the target PSUs, and attainment of 120% of the cumulative target will
result in payout of 200% of the target PSUs, with straight-line interpolation
for performance between the same. In the event the Company terminates your
employment other than for “Cause” (as that term is defined in your Amended and
Restated Non- Competition and Severance Agreement dated September 30, 2015 with
Crysteel Manufacturing, Inc., a subsidiary of TBEI (“Severance Agreement”)), you
will be eligible to earn a pro-rata portion of the PSUs based on actual
performance measured at the end of the performance period, paid in accordance
with the terms of the applicable award agreement. b. In 2018, you will be
eligible to receive a long-term equity incentive award under and pursuant to the
2015 EICP, subject to the discretion and approval of the CBC. As currently
structured for executives at your level, these awards are split between PSUs
(50% of the award), non-qualified stock options (25% of the award), and
time-based restricted stock (25% of the award) and have an aggregate grant date
value of $125,000. As currently awarded to executives at your level: (a) stock
options vest ratably over three years; (b) time- based restricted stock cliff
vests in three years; and (c) PSUs are subject to a three-year performance and
vesting period. c. In subsequent years, incentive awards, the amount of such
awards, and the terms and conditions applicable to such awards, will be made and
announced in the discretion of the CBC in connection with its annual grant
cycle. d. To receive the foregoing equity incentive awards, you must be employed
by the Company and execute and return detailed award agreements which contain
the precise terms and conditions of such awards and control in the event of any
conflict with this offer letter. Award agreements will be presented to you as
soon as administratively feasible prior to the



--------------------------------------------------------------------------------



 
[ex103finesofferletter004.jpg]
Mr. Robert Fines May 4, 2017 Page 4 of 6 date of such awards and include a
companion Non-Competition, Non-Solicitation, & Confidentiality Agreement (copy
enclosed), the execution and return of which is required to receive the awards.
6. Stay Bonus. Should you remain employed with the Company or a subsidiary of
the Company in good standing, as determined by the Company, for a period of
three years from the Start Date in the same or substantially similar position,
you will be paid the sum of $250,000, less taxes and withholdings. For the
avoidance of any doubt, should your employment with the Company end prior to
such date for any reason or for no reason, whether initiated by the Company or
you, you will not earn or be paid any portion of this bonus. In order to be
eligible to earn this stay bonus you must also execute and return the enclosed
Terms of Employment Agreement on or near the Start Date. Such amount will be
paid in a lump sum on the third anniversary of the Start Date (or the first
business day thereafter). 7. Car Allowance. You will receive a monthly car
allowance of $750 in accordance with the Company’s policy and procedures,
subject to modification from time to time in the discretion of the Company. 8.
Paid Time Off. You will continue to accrue paid vacation days under TBEI’s
policy at the rate of 1.67 vacation days per month worked, up to a maximum of 20
vacation days in a calendar year for your use in that same year of accrual. The
Company encourages you to use all your vacation days. You will continue to be
eligible for holidays and personal days consistent with TBEI’s policies, as the
same may be modified from time to time. The foregoing paid time off may be
modified from time to time in the discretion of the Company. Unused vacation
days at the end of a calendar year are forfeited, do not carry-over, and are not
compensable. 9. Benefits. Subject to the terms of the applicable benefit plan
documents, you will continue to be eligible to participate in TBEI’s existing
group health and welfare benefit programs. Your participation in these programs
will be at cost to you equal to the rates in effect for other active employees,
with no subsidy or reimbursement. TBEI’s current benefit plans will remain in
effect for the remainder of 2017. Changes made in 2018 or thereafter, if any,
will be communicated during the Company’s open enrollment period, which
generally occurs in November. You also remain eligible to participate in TBEI’s
401(k) plan and any applicable successor plans in accordance with plan terms.
All benefits plans may be discontinued or modified in the discretion of the
Company. 10. Severance. You are party to the Severance Agreement. The Severance
Agreement provides for the payment of certain severance pay in the event of
certain specified employment termination events on or prior to September 30,
2018. On or near the Start Date, the Severance Agreement will be amended by
mutual agreement per the amendment procedures contained therein to, among other
things, extend the date of September 30, 2018 to the date three years after the
Start Date. Except as so amended by mutual agreement, the Severance Agreement
shall remain in full force and effect in accordance with its terms. During the
three-year period described above, you are not eligible to participate in or
receive any benefits under the Company’s Executive General Severance Plan,
irrespective of whether the Severance Agreement is formally amended.



--------------------------------------------------------------------------------



 
[ex103finesofferletter005.jpg]
Mr. Robert Fines May 4, 2017 Page 5 of 6 11. Policies and Procedures. You shall
be subject to the Company’s Standard Practices and Procedures and its policies,
including but not limited to its Stock Ownership Guidelines for Executives and
Directors and its Insider Trading Policy (copies enclosed), as the same may be
modified, amended, discontinued, and/or introduced from time to time in the
discretion of the Company. 12. At-Will Employment. This offer is for at-will
employment. This means that either you or the Company may choose to end the
employment relationship at any time with or without cause, for any lawful reason
or for no reason. This offer is not, nor shall it be construed to be, a
guarantee or promise of employment for any specified duration. This offer of
employment, together with the grant of bonus and equity and cash incentive
opportunities, and other consideration herein provided, is expressly conditioned
upon you signing and adhering to the enclosed Terms of Employment Agreement and
Non-Competition, Non-Solicitation, & Confidentiality Agreement, both of which
include post-employment restrictions and obligations owed by you to the Company.
By signing this Agreement, you acknowledge and agree that the terms and
conditions of your existing contracts and other compensation and benefit
arrangements and opportunities with Target and TBEI are superseded, null, and
void, unless otherwise stated herein as continuing in effect. You further agree
to the amendment of the Severance Agreement, which continues in full force and
effect except as to be amended as set forth herein. Bob, we hope you will accept
this offer and we look forward to you joining our team. To accept this offer,
please return this signed offer letter and the Terms of Employment Agreement to
me on or before May 6, 2017. If not accepted by you on or before that date, this
offer shall be considered withdrawn. If you have any questions about this offer,
please call me at 630-954-2007. Best regards, /s/ Shirley S. Paulson Director,
Compensation and Benefits Enclosures: Terms of Employment Agreement,
Non-Competition, Non-Solicitation & Confidentiality Agreement, Stock Ownership
Guidelines for Executives and Directors, Insider Trading Policy Acceptance: I
accept the offer of at-will employment and the other terms set forth above. I
further represent and warrant that there were no promises or guarantees made to
me that are not contained in this offer letter. /s/ Robert Fines ____May 5,
2017_______________________ Signature Date



--------------------------------------------------------------------------------



 
[ex103finesofferletter006.jpg]
Mr. Robert Fines May 4, 2017 Page 6 of 6 *** As amended by the Performance Share
Unit Award Agreement dated July 25, 2017 ***



--------------------------------------------------------------------------------



 